                           Case 20-19836-AJC            Doc 87       Filed 04/19/21       Page 1 of 2




          ORDERED in the Southern District of Florida on April 16, 2021.




                                                                        A. Jay Cristol, Judge
                                               United States
                           UNITED STATES BANKRUPTCY          Bankruptcy Court
                                                         COURT
_____________________________________________________________________________
                             SOUTHERN DISTRICT OF FLORIDA


          In re:                                                      Case No.: 20-19836-AJC
                                                                      Chapter 13
                   Marco T Barrios
                   Maria Barrios
                           Debtor(s)              /

            ORDER SUSTAINING OBJECTIONS TO CLAIMS OF CAVALRY SPV I, LLC AS
           ASSIGNEE OF BANK OF AMERICA/FIA CARD SERVICES, N.A. AND AWARDING
                              ATTORNEY’S FEES AND COSTS

                  THIS MATTER having come to be heard without objection on the consent calendar on
          March 23, 2021 at 9:00 AM upon Debtor’s Objections to Claims of Cavalry SPV I, LLC as
          assignee of Bank of America/FIA Card Services, N.A. (ECF#65; claims #1, 2, & 21) and Motion
          for Attorney’s Fees and Costs and based on the record, IT IS;

                   ORDERED AND ADJUDGED:

          1.    The objections to the proofs of claim of Cavalry SPV I, LLC as assignee of Bank of
          America/FIA Card Services, N.A. are SUSTAINED.

          2.       Claims 1, 2, and 21 are stricken and disallowed.

          3.      Within fourteen days from the date of service of this Order, the Creditor shall pay $525.00
          to Robert Sanchez, P.A., 355 W 49th Street, Hialeah, FL 33013 for reasonable attorney’s fees and
          costs for the prosecution of the underlying Objection to claims.

                                                             ###
          The Law Office of Robert Sanchez, P.A., is hereby directed to mail a conformed copy of this order to all affected
          parties and file a certificate of service.

          Respectfully Submitted:
          Robert Sanchez, P.A.
          LF-70 (rev. 12/01/09)
                 Case 20-19836-AJC          Doc 87   Filed 04/19/21   Page 2 of 2


Robert Sanchez, Esq.; Fl. Bar No. 0442161
355 West 49th Street
Hialeah, FL 33012
Telephone: (305) 687-8008
E-Mail: court@bankruptcyclinic.com




LF-70 (rev. 12/01/09)
